445 Pa. 616 (1971)
Commonwealth
v.
Sullivan, Appellant.
Supreme Court of Pennsylvania.
Argued November 12, 1971.
December 20, 1971.
Before JONES, EAGEN, O'BRIEN, ROBERTS and POMEROY, JJ.
Simon B. John, Assistant Public Defender, with him Thomas P. Ruane, Jr., Public Defender, for appellant.
Gerald R. Solomon, Assistant District Attorney, and Joseph E. Kovach, District Attorney, for Commonwealth, appellee.
*617 OPINION PER CURIAM, December 20, 1971:
Allocatur was improvidently granted, and the appeal is dismissed.
Mr. Chief Justice BELL and Mr. Justice BARBIERI took no part in the consideration or decision of this case.